Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on February 19, 2019. It is noted, however, that applicant has not filed a certified copy of the KR 10-2019-0019273 application as required by 37 CFR 1.55.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The recitations of the specific features of the door of a vehicle in claim 1 including especially the construction of the reinforcement member is formed in a shape that corresponds to a profile of an external rim of the door external panel  is not taught nor is fairly suggested by the prior art of record. 
The recitations of the specific features of the door of a vehicle in claim 8 including especially the construction of the door external panel is provided with a fastening member having a first assembly hole; wherein the reinforcement member is provided with a second assembly hole corresponding to the first assembly hole of the fastening member; and wherein a fastener is inserted into the first assembly hole of the fastening member and the second assembly hole of the reinforcement member to be fastened to the fastening member and the .  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658.  The examiner can normally be reached on 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 
800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612